DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2020, has been entered.
Claims 1-9, 12, 17, 21, and 22 are canceled.
Claims 10, 11, 13-16, and 18-20 are pending and examined on the merits.

Response to Arguments
Applicant’s arguments, with respect to the rejection under 35 U.S.C. 101 of claims 10-15, 19, and 20; the rejection under 35 U.S.C. 103 of claims 10-15 and 19-22 as being unpatentable over Indra in view of Jensen, Shimizu, and Evelegh, and in light of Levin, Lampe, and Okino; the rejection under 35 U.S.C. 103 of claims 10-16 and 18-22 as being unpatentable over Indra, Jensen, Shimizu, Evelegh, Levin, Lampe, and Okino and further in view of Park, Ewald, Tawada, and Noh, have been fully considered and are persuasive.  In particular, the rejection under 35 U.S.C. 101 has been overcome by the amendment to step f of claim 10 (introducing the limitations of claims 21 and 22).  Additionally, Applicant’s arguments with respect to Jensen are persuasive in overcoming the rejections under 35 U.S.C. 103.  In particular, Applicant points to page 427, column 1, 2nd paragraph in Jensen which teaches the high sphingomyelin deacylase activity results in reduced sphingomyelin levels.  Jensen also teaches in that passage that 
Upon further consideration, the Examiner also finds that 18:2-LPC, taught in Shimizu, is not ‘long chain lysophosphatidylcholines’ (elected species for long chain species).  The instant specification defines long chain molecular species of a lipid as species that have fatty acids with more than 22 carbon atoms (page 16, lines 12-13).  Additionally, the specification teaches 18:2-LPC as an example of a lipid with short chain fatty acids (page 16, lines 14-18).  Since the fatty acid of 18:2-LPC has a fatty acid of 18 carbon atoms, then 18:2-LPC does not read on ‘long chain lysophosphatidylcholines.’  Therefore, Shimizu cannot be applied for its teaching that a subject having atopic dermatitis has a decreased level of 18:2-LPC as compared to that in a healthy control.
The prior art fails to teach or suggest identifying the subject as having allergic disease selected from atopic dermatitis and eczema when the elected species are ‘short chain sphingomyelins’ for the short chain molecular species of at least one lipid, and ‘long chain lysophosphatidylcholines’ for the long chain molecular species of at least one lipid.  As indicated in MPEP 803.02(III)(C)(2), “If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and ‘short chain NS-ceramides’ for the short chain species and ‘long chain NS-ceramides’ for the long chain species.
New grounds of rejection are made below in view of the amendment to the claims and the search extended to non-elected species.  Regarding Evelegh, which is cited as a reference in the new grounds of rejection under 35 U.S.C. 103, Applicant asserts that Evelegh’s results are based on the estimation of changes in cholesterol levels in the skin by using endogenous C16-ceramide as the internal calibrator to correct for the amount of material collected by a medical strip, citing Example 2 of Evelegh.  However, Example 2 is directed to an alternative embodiment of Evelegh.  After discussing the use of protein level, Evelegh teaches that “Ceramides can alternatively be used…” (page 8, lines 16-17; emphasis added).  Additionally, Applicant asserts that Evelegh does not recognize nor provide guidance/direction to one of skill in the art for the importance of normalizing the skin sample to total protein since Applicant asserts that Evelegh teaches that in addition to normalizing to total protein, normalization can also be done by using one or more of proteins such as ceramides, collagen, keratin, elastin, and glycosaminoglycans.  It appears Applicant is referring to page 8, lines 17-20 of Evelegh.  However, Evelegh does not state that the protein is limited to any one of these proteins (note that ceramides are not proteins), and instead they are listed as examples.  As indicated in MPEP 2123(II), “Disclosed examples . 

Claim Objections
Claims 10, 11, 13-16, and 18-20 objected to because of the following informalities: 
Claim 10 is objected to because step b recites “the level and/or relative percentage of short chain molecular species and long chain molecular species of a least one lipid” and “the level and or relative percentage” even though there are a plurality of levels and/or relative percentages (the level and/or relative percentage of the short chain molecular species of at least one lipid, and the level and/or relative percentage of the long chain molecular species of at least one lipid).  This ground of objection can be overcome by substituting each recitation of “level” and “percentage” in step b with “levels” and “percentages,” respectively.
Claim 10 is also objected to because it recites “and or” in line 7 (third line of step b) which should be replaced with “and/or.”  
Since claim 10 is objected to, its dependent claims, claims 11, 13-16, and 18-20, must be objected to.
Claim 11 is objected to because it does not end in a period.
Claim 18 is objected to because the recitation “the expression levels of ELOVL3 and ELOVL6 from the at least one skin samples is” is not grammatically correct.  Since the subject is a plurality, then the linking verb “are” should be used instead of “is” in the recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it is unclear whether the “short chain molecular species” and the “long chain molecular species” of step e are of “at least one lipid.”  Parts i and ii of step e do not recite that these short chain and long chain molecular species are of the at least one lipid.  It is unclear whether the levels and/or relative percentages of step e are the levels and/or relative percentages determined and compared in steps b-d.  This ground of rejection can be overcome by inserting “of the at least one lipid” after the recitations “the level and/or relative percentage of short molecular species” and “the level and/or the relative percentage of long chain molecular species” in the first lines of parts i and ii of step e.
Additionally, claim 10 is indefinite because it is unclear whether the level and/or relative percentage of the short chain molecular species and long chain molecular species of the at least one lipid of steps c, d, and e (interpreted at being of the at least one lipid) are the normalized values (normalized to total protein content in the same at least one skin sample) obtained in step b of the claim.  

Claim 18 is indefinite because, for the instance that the asymptomatic subject does not have an allergic disease selected from atopic dermatitis and eczema, it is unclear how the expression levels of ELOVL3 and ELOVL6 from the at least one skin sample from said asymptomatic subject are different (in particular, decreased) from those from a healthy control sample.  If the asymptomatic subject does not have an allergic disease, the at least one skin sample of said asymptomatic subject may be comparable to a ‘healthy control sample.’ In that case, then the at least one skin sample would have the same expression levels of ELOVL3 and ELOVL6 as the healthy control sample.

Claim Interpretation
The definitions of short chain and long chain molecular species of a lipid are provided on page 16 of the specification.  First, the specification defines short chain molecular species of a lipid as species that have fatty acids with no more than 22 carbon atoms (page 16, lines 11-12).  Furthermore, long chain molecular species of a lipid are defined in the specification as species that have fatty acids with more than 22 carbon atoms (page 16, lines 12-13).
The levels and/or relative percentages compared in steps c and d of claim 10, and the levels and/or relative percentages recited in parts i and ii of step e of claim 10, will be interpreted as the normalized values (normalized to total protein content of the same at least one skin sample).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 10 requires identifying the subject as having an allergic disease selected from atopic dermatitis and eczema according to two conditions set forth in parts i and ii of step e.  However, the specification provides limited support for the specific short chain and long chain molecular species of lipid that indicate that a subject has the allergic disease (atopic dermatitis or some short chain molecular species of some lipids as compared to a normal healthy control.  Also, the examples provide evidence that the stratum corneum of AD non-lesional skin has decreased levels and/or relative percentages for only some long chain molecular species of some lipids as compared to a normal healthy control.  	
	The definitions of the short chain molecular species and long chain molecular species of lipids are provided on page 16 of the specification.  See the ‘Claims Interpretation’ section above.  The stratum corneum includes various classes of lipids.  In particular, the main lipid classes in human stratum corneum (SC) are ceramides (CERs), cholesterol (CHOL), and free fatty acids (FFAs), as taught in van Smeden 2016 (Curr. Probl. Dermatol. Basel, Karger. 2016. 49: 8-26. Published February 4, 2016) in page 9, right column, first full paragraph.  Furthermore, glycosylceramides, sphingomyelin, and phospholipids are precursor lipids that are stored in lamellar bodies in the granular layer of the stratum corneum (SC).  See  page 51, first column, second paragraph of Levin (J. Clin. Aesthet. Dermatol. 2013. 6(11): 49-54). Glycosylceramides, sphingomyelin, and phospholipids are converted by specific hydrolytic enzymes to ceramides and free fatty acids (page 51, first column, second paragraph of Levin).  Of the main lipid classes, there is a diversity of lipids encompassed by each class.  First, the free fatty acids consist of a single carbon chain with a variation in chain length in human stratum corneum between 14 and 34 carbon atoms (page 9, right column, second full paragraph of van Smeden 2016).  Additionally, the lipid composition of ceramides is much more complex (page 9, right column, 
	In view of the wide range of short chain and long chain species of lipids encompassed by the claimed genus (as demonstrated by van Smeden 2016 and Levin), the specification fails to provide sufficient description of a representative number of species by actual reduction of practice for which their level and/or amount in a stratum corneum non-lesional skin sample as compared to a healthy control sample would be indicative of the subject having an allergic disease selected from atopic dermatitis and eczema.  Only certain ceramides, sphingomyelins, and lysophosphatidylcholines were tested in the examples of the specification.  Moreover, the examples of the specification do not analyze the free fatty acids in the stratum corneum; free fatty acids fall within the scope of the claimed genus of short and long chain species of lipids.
First, Example 2 of the specification analyzed skin tape strips from 25 normal healthy controls, 30 AD non-lesional skin samples, and 15 matching AD lesional skin samples, with the results shown in Figures 1A-1C (page 25, last paragraph).  Each lipid molecular species was normalized by sample total protein content, and the data was expressed as relative percentage in Figure 1 within each lipid subclass (page 6, lines 15-17).  For the short chain NS-ceramides (Figure 1A), there is an elevated relative percentage for 16:0-CER, 20:0-CER, and 22:0-CER in 
	Example 2 also compared the total absolute amounts of each lipid molecular species normalized by sample total protein content in Figures 8A-8C (page 30, lines 1-5; page 8, lines 3-10).   For the short chain NS-ceramides (Figure 8A), there is an elevated absolute amount for 16:0-CER, 18:0-CER, 20:0-CER, and 22:0-CER in AD non-lesional skin samples compared with the normal healthy controls (NC).  For the short chain sphingomyelins (Figure 8B), there is an elevated absolute amount for 16:0-SM and 18:0-SM in AD non-lesional skin samples compared with the normal healthy controls (NC).  For the short-chain lysophosphatidylcholines (Lyso-PCs) (Figure 8C), there is an elevated absolute amount for 16:0-LPC, 18:0-LPC, and 18:1-LPC in AD non-lesional skin samples compared with the normal healthy controls.  For the long-chain NS-ceramides (Figure 8A), there is a decreased absolute amount only for 28:0-CER in AD non-lesional skin samples compared with the normal healthy controls.  For the long-chain 
	Example 3 also analyzed skin tape strip samples from IL-13 transgenic mice serving as a model for AD development in humans, comparing them with the skin tape strip samples from wild-type controls (paragraph bridging pages 30 and 31).  Each lipid molecular species was normalized by sample total protein content (page 7, lines 7-10).  For the short chain NS-ceramides (Figure 4A), short-chain sphingomyelins (Figure 4B), and short-chain lysophosphatidylcholines (Figure 4C), there is an elevated relative percentage only for 14:0-LPC, 18:1-LPC, and 20:4-LPC in IL13-TG non-lesional skin samples compared with the wild-type controls (WT).  For the long-chain NS-ceramides (Figure 4A), there is a decreased relative percentage only for 24:1-CER in IL13-TG non-lesional skin samples compared with the wild-type controls.  For the long-chain sphingomyelins (Figure 4B), there is a decreased relative percentage for 26:0-CM and 28:0-SM in IL13-TG non-lesional skin samples compared with the wild-type controls.  For the long-chain lysophosphatidylcholines (Figure 4C), there is a decreased relative percentage for 24:0-LPC in IL13-TG non-lesional skin samples compared with the wild-type controls.
	In sum, the specification only provides evidence that subjects having atopic dermatitis (i.e. eczema) have an elevated level and/or relative percentage for certain short chain molecular species of NS-ceramides (16:0-CER, 18:0-CER, 20:0-CER, 22:0-CER), sphingomyelins (16:0-SM, 18:0-SM), and lysophosphatidylcholines (14:0-LPC, 16:0-LPC, 18:0-LPC, 18:1-LPC, 20:4-LPC) in stratum corneum non-lesional skin sample compared to the those from a healthy control sample, wherein the level and/or relative percentage is normalized to total protein content in the same skin sample.  Also, the specification only provides evidence that subjects having atopic 
	Additionally, the specification does not provide support a limitation of claim 18 (see ‘Claim Interpretation’ section above).  The specification does not indicate that for a subject identified as having an allergic disease selected from atopic dermatitis and eczema, the expression level of ELOVL3 is decreased in a stratum corneum non-lesional skin sample from said subject as compared to its expression level from a healthy control sample.  Example 2 of the specification includes measuring the expression of ELOVL1-7 in skin samples (page 30, second paragraph).  Figure 3C shows the expression of ELOVL3 in a normal control (NC), AD non-lesional (NL) skin sample, and AD lesional sample.  Figure 3C shows that ELOVL3 expression is increased in the AD non-lesional skin sample as compared to its expression in the normal control.  This result is contrary to the limitation of claim 18 regarding the ELOVL3 expression in the at least one skin sample (at least one stratum corneum non-lesional.
	Therefore, the full scope of the claimed invention is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.



Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 10, 11, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Indra (WO 2016/164795. Previously cited) in view of van Smeden 2014 (Experimental Dermatology. 2014. 23: 45-52. Listed on IDS filed 5/9/18), Skolova (J. Phys. Chem. B. 2014. 118: 10460-10470), and Evelegh (WO 2014/015439. Previously cited).
The art does not teach a method of diagnosing and treating an allergic disease in an asymptomatic subject comprising identifying the subject as having an allergic disease selected from atopic dermatitis and eczema when: i. the [normalized] level and/or relative percentage of ‘short chain sphingomyelins’ (elected species of short chain molecular species) from the at least one stratum corneum non-lesional skin sample is elevated as compared to the [normalized] level and/or relative percentage of the same ‘short chain sphingomyelins’ (elected species of short chain molecular species) from the healthy control sample; and ii. the [normalized] level and/or relative percentage of ‘long chain lysophosphatidylcholines’ (elected species of long chain molecular species) from the at least one stratum corneum non-lesional skin sample is decreased as compared to the [normalized] level and/or relative percentage of same ‘long chain lysophosphatidylcholines’ (elected species of long chain molecular species) from the healthy control sample.  Therefore, the Examiner has extended the search and examination to ‘short chain NS-ceramides,’ a non-elected species for the short chain molecular species, and ‘long chain NS-ceramides,’ a non-elected species for the long chain molecular species.  See MPEP 803.02(III)(C)(2).
Indra discloses measuring the lipids in human skin to create lipid profiles that characterize imbalances in the composition of lipids present in a subject’s skin (page 5, paragraph [0006]).  An altered lipid composition can lead to impaired protective barrier functions, which can lead to the onset and progression of skin inflammation and eczema (page 6, 
Figure 1 shows an example of the method of Indra (page 6, paragraph [0009]).  The method includes obtaining one or more skin samples of the subject (page 6, paragraph [0010]).  This can be accomplished by tape stripping the skin (paragraph [0010] on pages 6 and 7; Figure 1).  In disclosing tape stripping, Indra indicates that it is a non-invasive and fast method for stratum corneum (SC) sample collection (page 7, paragraph [0010]).  Thus the use of tape stripping in the method of Indra is drawn to obtaining at least one stratum corneum skin sample from the subject, wherein the at least one skin sample is obtained by a skin tape stripping method, which is comparable to step a of instant claim 10.   
Moreover, Indra teaches that in several embodiments, “identification of a subject as having or at risk of developing a skin condition or disorder, such as AD, eczema, and or bacterial infection, results in the physician treating the subject, such as prescribing one or more therapeutic agents for inhibiting or delaying one or more signs and symptoms associated with the disorder/condition” (page 19, paragraph [0045]).  In identifying a subject at risk of developing AD or eczema, Indra teaches practicing their method on an asymptomatic subject, as well as teaching using stratum corneum non-lesional skin sample for the identification (since the subject is asymptomatic, the skin is non-lesional).  Thus step a of instant claim 10 is disclosed.

Additionally, Indra teaches that the composition of lipids (lipid profile) is compared to a control, wherein a difference in composition of lipids as compared to the control identifies the lipid imbalance in the subject (page 7, paragraph [0011]).  The control is a sample obtained from a healthy patient, referred to as a “normal” control (page 7, paragraph [0011]).  Thus Indra teaches steps c and d of instant claim 10 (wherein the tape stripping results in using stratum corneum skin sample).  Since an altered lipid composition is used to detect onset of eczema and AD pathogenesis (page 6, paragraph [0009]), then Indra identifies the subject as having an allergic disease (eczema or AD) when the level and/or relative percentage of lipids are different as compared to the level and/or relative percentage of the same lipids from a healthy control sample.  Thus Indra teaches a step comparable to step e of instant claim 10.
Indra teaches that identification of a subject as having or at risk of developing a skin condition or disorder (e.g. AD and eczema), results in the physician treating the subject, such as prescribing one or more therapeutic agents for inhibiting or delaying one or more signs and symptoms associated with the disorder/condition (page 19, paragraph [0045]).  Therefore, Indra 

Indra differs from the claimed invention in that Indra does not expressly disclose:
(a)  the subject is identified as having eczema or AD when: 
i.  the level and/or relative percentage of short chain molecular species of at least one lipid from the skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) is elevated as compared to the level and/or relative percentage of the same short chain molecular species from the healthy control sample; and 
ii.  the level and/or relative percentage of long chain molecular species of at least one lipid from the skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) is decreased as compared to the level and/or relative percentage of the same long chain molecular species from the healthy control sample,
wherein the short chain molecular species of at least one lipid are short chain NS-ceramides (search extended to a non-elected species), and the long chain molecular species of at least one lipid are long chain NS-ceramides (search extended to a non-elected species); and

(b)  the determined levels and/or relative percentages of short chain molecular species and long chain molecular species of at least one lipid in the skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) are normalized to total protein content in the same skin sample.


	van Smeden 2014 discloses a study on the carbon chain length distribution of stratum corneum lipids (free fatty acids, i.e., FFAs; and ceramides, i.e. CERs) in atopic eczema (AE) patients, with a comparison with control subjects (abstract).  Atopic eczema is another term for atopic dermatitis (see page 8, last paragraph of van Smeden 2016 (Curr. Probl. Dermatol. Basel, Karger. 2016. 49: 8-26)).  For the stratum corneum (SC) lipid collection and analysis, the stratum corneum was removed by tape stripping (page 46, left column, last paragraph).  The relative amounts (mol%) were reported for the lipid composition (page 46, right column, first paragraph); this reads on ‘relative percentage.’  In the atopic eczema (AE) patients, the relative amount of long-chain ceramides (CERs) (>42 carbon atoms) was reduced and the level of short-chain CERs (<42 carbon atoms) was increased (page 47, right column, last paragraph).  These changes are predominantly observed in lesional skin sites, but were also significant in non-lesional skin (page 47, right column, last paragraph).  Among the short-chain CERs, CERs with 34 carbon atoms (i.e. ‘C34 CERs’) were increased in the AE patients, as shown in Figure 2c (page 47, right column, last paragraph).  Further analysis was performed to obtain more information on which CER subclasses were involved in the strong increase in C34 CERs (page 47, right column).  The level of CER [NS] and CER [AS] were most prominently increased in AE patients (page 47, right column, last paragraph).  Additionally, the CER chain length distribution shows an increased level in CERs, predominantly in the CER [NS] and CER [AS] subclasses, as shown in Figure 2c (page 48, first paragraph).  Figure 2c on page 48, taking into consideration the error bars, shows that there is an increase in the relative content of C34 CER [NS] in the non-lesional AE stratum corneum as compared with that in the stratum corneum of the control (see legend of Figure 2; first bar of each grouping corresponds to the stratum corneum of controls, and the 
	The van Smeden 2014 reference points out that the sphingoid base in CERs is on average about 18-20 carbon atoms long (page 50, first paragraph).  In view of this, “the high levels of C34 CERs in AE patients correspond to an acyl chain length similar to ~16 carbon atoms of the FFA which is also highly elevated in these patients” (page 50, first paragraph).  Thus C34 CER [NS] reads on a lipid that has a fatty acid with about 16 carbon atoms, thereby reading on ‘short chain NS-ceramides’ of instant claim 14 (see Claim Interpretation section).  As such, van Smeden 2014 discloses an elevated relative percentage in short chain NS-ceramides (specifically C34 CER [NS]) in the stratum corneum non-lesional skin of a subject having an allergic disease selected from atopic dermatitis and eczema (atopic eczema reads on both), as compared with the same from a healthy control sample.
	Skolova discloses that studies showed increased levels of long CerNS16 at the expense of the very long CerNS24 in atopic dermatitis patients and that this change correlated with their impaired skin barrier properties (page 10460, right column, first paragraph). 
Before the effective filing date of the claimed invention, it would have been obvious to have identified a subject as having a risk of developing AD or eczema (as sought by Indra, page 19, paragraph [0045]) by detecting an altered lipid composition in the non-lesional skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) in which specifically the C34 CER [NS] (i.e. NS-ceramide having a fatty acid with about 16 carbon atoms, reading on ‘short chain NS-ceramides’) are detected as having an elevated relative percentage as compared to their relative percentage in a healthy control sample, whereas the CerNS24 (i.e. NS-ceramide having a fatty acid with 24 carbon atoms, reading on ‘long chain NS-ceramides’) are detected as 


Evelegh discloses a more accurate measurement of biomarkers/analytes found in the skin through calibrating the amount of said biomarker/analyte present with the amount of skin assayed and using said calibrated amount of biomarker/analyte to assess need of a therapy, effectiveness of a therapy, and possibly titrate said therapy (page 6, lines 25-28).  The amount of skin assayed is determined through quantification of a reference analyte such as total protein found in the skin sample (page 6, line 28 through page 7, line 2).  The skin sample can be obtained in any manner but if preferably from the stratum corneum, and preferably through use of an adhesive medical tape (page 7, lines 2-4).  Evelegh explains that it is desirable to obtain uniform amount of skin cells for sampling to get accurate reading for biomarkers (page 7, lines 10-11).  Evelegh states, “Skin sampling such as skin taping and skin scraping will achieve adequate amounts of skin cells for measurement of biomarkers but may lead to variance in these markers from individual to individual due to variations in skin cell amounts obtained” (page 7, lines 11-13).  Therefore, “the need to normalize readings is necessary for adequate reliability of said readings” (page 7, lines 19-20).  Evelegh recognizes that the amount of protein in the stratum corneum is relatively constant between different individuals, and thus protein in the skin sample removed can provide an indirect measure of the amount of skin removed (page 8, lines 14-16).

	Therefore, Indra in view of van Smeden 2014, Skolova, and Evelegh renders obvious instant claims 10, 11, 14 (non-elected species ‘short chain NS-ceramides’), 15 (non-elected species ‘long chain NS-ceramides’), and 20.
Regarding instant claim 13, Indra teaches that the lipids can be detected and quantified by mass spectrometry (page 16, paragraph [0037], paragraph [0038] on pages 16-17).  Therefore, instant claim 13 is rendered obvious.

A holding of obviousness is clearly required.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Indra, van Smeden 2014, Skolova, and Evelegh as applied to claims 10, 11, 13-15, 19, and 20 above, and further in view of Park (Journal of Investigative Dermatology. 2012. 132: 476-479. Previously cited), Tawada (Journal of Investigative Dermatology. 2014. 134: 712-718. Previously cited), and Noh (US 2010/0120042. Previously cited).
As discussed above, Indra in view of van Smeden 2014, Skolova, and Evelegh render obvious claims 10, 11, 13-15, 19, and 20.  However, the references differ from claim 16 in that they do not expressly disclose determining the expression level of each of ELOVL1, ELOVL3, ELOVL4, and ELOVL6 in the non-lesional skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) and in the healthy control sample.  
However, in a murine atopic dermatitis model, Park investigated the involvement of elongases in the alteration of specific ceramide species in AD-like skin lesions (page 478, right column).  Skin expresses the elongases ELOVL1, ELOVL3, ELOVL4, and ELOVL6 (page 478, right column).  Therefore, Park examined the expression of Elovl1, Elovl4, and Elovl6 in skin tissues using RT-PCR (page 478, right column).  Park found that expression levels of elongases were downregulated in AD-like skin lesions (page 479, last paragraph).  Furthermore, Park states 
Tawada discloses that ELOVL are expressed in normal human epidermal keratinocytes (page 712, last paragraph).  Normal human epidermal keratinocytes express ELOVL1, ELOVL4, ELOVL5, ELOVL6, and ELOVL7, as well as minimal expression of ELOVL2 and ELOVL3 (page 713, right column, first paragraph).
Noh discloses that the stratum corneum is composed of keratinocytes (page 1, paragraph [0005]).  Additionally, through a keratinization process, they produce natural moisturizing factors (NMFs) and lipids, and form the stratum corneum (page 1, paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have further included a step of detecting the expression levels of ELOVL1, ELOVL3, ELOVL4, and ELOVL6 in the non-lesional skin sample (stratum corneum non-lesional skin sample, as obtained by tape stripping), when performing the method rendered obvious by Indra in view of van Smeden 2014, Skolova, and Evelegh.  One of ordinary skill in the art would have been motivated to do this since these elongases were down-regulated in AD-like skin lesions, and thus there would have been interest in determining if these elongases are also down-regulated in AD non-lesional skin samples, and since Park states that their results suggest that the alteration in elongases could be useful for the diagnosis of AD (page 479, last paragraph).  It would have been obvious to the skilled artisan that the elongases (ELOVL) would have been detected in the stratum corneum non-lesional skin sample since Tawada teaches that elongases are expressed in human epidermal keratinocytes, wherein keratinocytes make up the stratum corneum (as taught in Noh).  Therefore, instant claim 16 is rendered obvious.
A holding of obviousness is clearly required.

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/
Examiner, Art Unit 1651